Citation Nr: 1454370	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran, who served on active duty from March 1943 to February 1946, died on November [redacted], 2009.  The appellant in this matter is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center located in Philadelphia, Pennsylvania, in which a single issue of entitlement to service connection for the cause of the Veteran's death was denied.  This case was further processed by and ultimately certified to the Board by the RO in St. Petersburg, Florida.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Only the issue of the appellant's entitlement to service connection for the cause of the Veteran's death was addressed in the rating decision of July 2010, without due consideration of the questions of entitlement to DIC under 38 U.S.C.A. § 1318 or accrued benefits.  The record reflects that the RO in St. Petersburg addressed those issues initially in the statement of the case furnished to the appellant in June 2012.  Cf. 38 C.F.R. § 19.29 (2014).  As well, a copy of the statement of the case was furnished to the Florida Department of Veterans Affairs, reportedly because that organization was the appellant's representative of record, but there is no indication whatsoever in the actual or virtual claims folder that the appellant ever designated any organization or individual as her representative in matters pending before VA.  The foregoing require additional actions which should be accomplished on remand.  

As to the merits of the claims presented, the Board notes that the certificate of death indicates that the immediate cause of the Veteran's death was chronic leukemia.  And, in determining entitlement to service connection for the cause of the Veteran's death, the RO considered only the immediate cause of death, i.e., his leukemia.  No consideration was afforded therein or in the statement of the case to those other significant conditions identified within the certificate of death which contributed to the Veteran's death but which were unrelated to his underlying leukemia; namely, chronic obstructive pulmonary disease (COPD) and diabetes mellitus.  

Service treatment records include only reports of entrance and exit examinations and three additional records related to eye evaluations and dental treatment, the latter of which have no bearing on the issues on appeal.  The National Personnel Records Center advised VA in April 2006 in connection with a claim for service connection filed by the Veteran during his lifetime that his military records were fire-related, meaning that were destroyed by fire at its facility in St. Louis, Missouri, during the 1970s.  No search of secondary sources is shown to date and there is absent from the record any formal finding as to the unavailability of service department records.  Further efforts to ensure that the duty to assist has been satisfied are needed prior to final adjudication.  

Moreover, the certificate of death indicates that the Veteran died as an inpatient at Holy Cross Hospital in Fort Lauderdale, Florida, but there is no indication that any attempt was made to obtain those terminal hospital records.  Those records are not currently on file and in light of the current absence of most of the service department records, attempts to retrieve those records are deemed essential.  

Accordingly, this case is REMANDED for the following actions:

1.  By use of all available primary and secondary sources, obtain a complete set of service medical and personnel records of the Veteran.  Such efforts should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2014) must be provided to the appellant and she must then be afforded an opportunity to respond.

2.  Advise the appellant of her right to appoint any accredited organization or individual as her representative in matters pending before VA, and if representation is desired, she should be provided the necessary form so as to permit her to execute that action.  

3.  Obtain all available medical records regarding the terminal hospitalization of the Veteran in November 2009 at Holy Cross Hospital in Fort Lauderdale, Florida, for inclusion in the claims folder.  

4.  Thereafter, obtain an opinion from a medical professional as to the likelihood that the Veteran's COPD and diabetes mellitus, noted to be contributory causes of death in his death certificate, are in any way linked to his period of military service or any applicable presumptive period.  The claims folder, be it actual and/or virtual, should be provided to the medical professional in its entirety and upon a review of all of the evidence of record, the medical professional is asked to address the following, providing a complete rationale for the opinion offered:

Is it at least as likely as not (50 percent or greater probability) that any primary or contributory cause of the Veteran's death, including but not limited to leukemia, COPD, and diabetes mellitus, originated in service or, as applicable to the leukemia and diabetes mellitus, was manifest to a degree of 10 percent or more within the one-year period immediately following his discharge from service in February 1946?

5.  Lastly, adjudicate initially or readjudicate the issues on appeal and if any benefit sought is not granted to the appellant's satisfaction then provide her with a supplemental statement of the case and afford her a reasonable period for a response, prior to a return of the case to the Board.  

No further action by the appellant is necessary until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



